Case 2:19-mj-04793-DUTY Document 3 Filed 12/05/19 Pagelof2 Page ID #:85
AO 93 (Rev. 12/09) Search and Seizure Warrant (Page 2)

 

 

Return
Case No.: Date and time warrant executed: Copy of warrant and inventory left with:
2:19-MJ-04793 11-19-2019 approx. 06:05 am Lolita Warner

 

 

 

Inventory made in the presence of : ATF SA Stephanie Crebbs

 

Inventory of the property taken and name of any person(s) seized:

2 plastic pouches containing 5 Glock conversion devices

Glock 19, 9mm pistol, Serial Number: GZ710, with one magazine

Rock River Arms, LAR 15, short barrel rifle, Serial Number: CM66530

Data acquired from Lenovo laptop computer, model 80SB, Serial Number: MP14A47D
[Data acquired from LG cellular phone in blue case, Serial Number: LGMS33028590173
[Data acquired from UMX cellular phone, model U683CL, Serial Number: 683CL70619077497
Data acquired from HP laptop computer, model DV6-6145DX, Serial Number: 5CH14214PH
Romak, 992 rifle, 7.62 caliber, Serial Number: 2-00612-99

Valmet, .223 caliber rifle, Serial Number: 157775

Interarms 76F8 rifle, .223 caliber rifle, Serial Number: 155541

Ruger Mini 14, .223 rifle, Serial Number: 18241454

Colt Sporter, .223 rifle, Serial Number: MH005745

IMega Gator, .223 rifle, Serial Number: MUR7215

Krinks M97, 7.62 caliber rifle, Serial Number: KAS1386

US Army, .30 caliber rifle, Serial Number: 6632976

Krinks M97, 7.62 caliber rifle, Serial Number: KRS0641

US Army, .30 caliber rifle, Serial Number: 416441

Winchester Defender, 12 gauge shotgun, Serial Number: L2194216

(Unknown manufacturer shotgun, 12 gauge, Serial Number: L1377607
Weatherby Vanguard, .300 caliber rifle, Serial Number: VS96562

Remington 25, .25 caliber rifle, Serial Number: 27680

J. Stevens Arms 58B, .410 caliber rifle, Serial Number: unknown

Sturm Ruger M77, .27 caliber rifle, Serial Number: 74-54812

High Standard K-1200, 12 gauge shotgun, Serial Number: unknown

[Browning Arms, .22 caliber rifle, Serial Number: 07075PY 146

Ruger 10, .22 caliber rifle, Serial Number: 110-85294

Browning Arms, .30 caliber rifle, Serial Number: 311MR30556

ja Firearms 60, .22 caliber rifle, Serial Number: 16394961

ossberg 2SIC, .22 caliber rifle, Serial Number: B94016

Smith & Wesson 37, .38 caliber revolver, Serial Number: 708651

Smith & Wesson 38, .38 caliber revolver, Serial Number: J883077

Navy, .44 caliber revolver, Serial Number: 42356

Beretta 92FS, 9mm caliber pistol, Serial Number: BER366993

AMT Back Up, .45 caliber pistol, Serial Number: DL18077

Ruger Mark II Target, .22 caliber pistol, Serial Number: 212-05223

Savage Arms, .32 caliber pistol, Serial Number: 87394R

Smith & Wesson Airlite PD, .357 caliber pistol, Serial Number: CHY1115340PD
Smith & Wesson 39-2, .40 caliber pistol, Serial Number: A420825

Army 1860, .40 caliber revolver, Serial Number: 24335

erscai 185, 44mm caliber revolver, Serial Number: 4064

nknown manufacturer, unknown caliber revolver, Serial Number: A32086

igh Standard GE, .22 caliber pistol, Serial Number: 323728

rmy 1860, .44 caliber revolver, Serial Number: 11509

olt Auto, .22 caliber pistol, Serial Number: 78010

mith & Wesson 60, .38 caliber revolver, Serial Number: AYV7915

eretta 96Cal, .40 caliber pistol, Serial Number: BER141737

&K P9S, .45 caliber pistol, Serial Number: 111093

S Army 1917, .45 caliber pistol, Serial Number: 266659

 

 
Case 2:19-mj-04793-DUTY Document 3 Filed 12/05/19 Page2of2 Page ID #:86

 

Colt Gold Cup Nat. Match, .45 caliber pistol, Serial Number: SN03891E
Smith & Wesson 41, .22 caliber pistol, Serial Number: A601111

Colt DA32, .32 caliber revolver, Serial Number: 361267

1 black firearm magazine

 

Certification (by officer present during the execution of the warrant)

 

I declare under penalty of perjury that I am an officer who executed this warrant and that this inventory is correct and
was returned along with the original warrant to the designated judge through a filing with the Clerk's Office.

Date: 12/419 Pa 4

Executing officer's signature

Monika Uchiyama Special Agent-ATF
AUSA: MiRi Song (213) 894-2262 Printed name and title

 

 

 
